Downey, J.
The appellee sued the appellant before a justice of the peace for work and labor. After judgment against the defendant before the justice of the peace, he appealed to the circuit court, where the case was, by agreement of the parties, tried by the court, without a jury. At the request of the defendant, the court made a special finding, and on that special finding rendered judgment for the plaintiff
The special finding is not signed by the judge or incorporated in the bill of exceptions, and is not therefor such as to warrant us in reviewing his decision on the questions of law arising in the case. See The Peoria, &c., Co. v. Walser; 22 Ind. 73.
There was a motion for a new trial, for the following reasons: first, the judgment on the special finding of the court is contrary to law; second, the judgment of the court is contrary to the special finding of the court; third, the judgment of the court is not sustained by the special finding of the court.
As the special finding is not, as we have already seen, in any proper way before us, we cannot consider any question with reference to its sufficiency or insufficiency to justify the *551judgment which was rendered by the court. The proper way to present this question to this court, where the finding is in accordance with the statute, as construed by this court, is by exception to the decision of the court in its conclusions of law. City of Logansport v. Wright, 25 Ind. 512; Peden's Adm’r v. King, 30 Ind. 181.
T. B. Adams and F. Berry, for appellant.
H. C. Hanna, C. Moorman, and F. S. Swift, for appellee.
The evidence given in the case is set out in a bill of exceptions, but there was no application for a new trial on account of the insufficiency of the evidence, without which we cannot review the action of the circuit court upon the facts. Shurtz v. Woolsey, 18 Ind. 435; Gray v. Stiver, 24 Ind. 174.
The judgment is affirmed, with costs.